FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 2, 2016

                                      No. 04-16-00725-CV

                       IN THE INTEREST OF E.S.R., JR., A CHILD,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-02014
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        Appellant attempts to appeal the trial court’s order of termination. An appeal from such
an order is accelerated. TEX. FAM. CODE ANN. § 109.002 (West 2014). The trial court signed the
order of termination on June 23, 2016. Because this is an accelerated appeal, the notice of appeal
was due July 13, 2016. See TEX. R. APP. P. 26.1(b). A motion for extension of time to file the
notice of appeal was due on July 28, 2016. See TEX. R. APP. P. 26.3.

       Appellant filed a notice of appeal and a motion for extension of time to file the notice of
appeal on November 3, 2016. It thus appears that neither document was filed within the time
allowed for filing a motion for extension of time to file the notice of appeal.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But Aonce
the period for granting a motion for extension of time under Rule [26.3] has passed, a party can
no longer invoke the appellate court’s jurisdiction.@ Id.

        It is therefore ORDERED that appellant show cause in writing within fifteen days from
the date of this order why this appeal should not be dismissed for lack of jurisdiction.

        The briefing schedule is suspended pending determination whether this Court has
jurisdiction over this appeal.


                                                    _________________________________
                                                    Jason Pulliam, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court